Citation Nr: 1201966	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-38 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left foot bunionectomy.  

2.  Entitlement to service connection for a vision disorder.

3.  Entitlement to service connection for degenerative disc disease (DDD) of the lower back, to include as secondary to service-connected residuals of a left foot bunionectomy.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot disorder, to include as secondary to service-connected residuals of a left foot bunionectomy

5.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder, to include as secondary to service-connected residuals of a left foot bunionectomy.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from March 1983 to October 1988.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that in the Veteran's September 2009 substantive appeal (VA form 9), and attached letter, he limited his appeal to the issues as reflected on the title page. 

Additionally, although the Veteran requested a hearing before a member of the Board at the RO (a Travel Board hearing) in his September 2009 substantive appeal; he subsequently withdrew his request for a Travel Board hearing in a     September 2011 letter.  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating due to individual unemployability (TDIU) as a result of that disability is warranted.  In this case the Veteran has not asserted unemployability, and in fact, in an August 2009 letter, he states that he is presently employed.  A claim for TDIU is accordingly not raised by the record.

In a May 2007 letter, the RO acknowledged that the Veteran was seeking service connection for an elbow disorder.  This issue was not addressed in the October 2007 rating decision.  In the January 2008 notice of disagreement, the Veteran mentioned again that he injured his elbow in service.  The record does not thereafter reflect that this claim was addressed.  Accordingly, the issue of entitlement to service connection for an elbow disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected residuals of a left foot bunionectomy are more severe than the current 10 percent ratings reflect.  The Veteran is also claiming service connection for DDD of the lower back, a right foot disorder, and whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder, each, to include as secondary to his service-connected residuals of a left foot bunionectomy.  In an August 2009 statement, the Veteran contended that his "family doctor" advised him that the reoccurring problems that he experienced in his knees and lower back could possibly be caused by his medical condition of the feet.  The Board has determined that additional development is necessary prior to adjudicating these claims. 

With regard to the Veteran's service-connected residuals of a left foot bunionectomy, currently rated as 10 percent disabling, the Veteran last underwent a VA examination in February 2007.  At that time, he was diagnosed with bilateral bunion deformity with hallux abductovalgus; bilateral pes planus, and bilateral hyperkeratosis of the heels.  The Veteran was also found to have diminished deep tendon reflexes with decreased motor function and sensory perception that was mildly impaired.  

In addition, the Veteran contends that his DDD of the lower back, right foot disorder and left knee disorder are caused by his service-connected residuals of a left foot bunionectomy.  

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected residuals of a left foot bunionectomy, to include whether the Veteran has secondary disabilities claimed as DDD of the lower back, a right foot disorder and a left knee disorder, a more contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

Furthermore, given the Veteran's contentions, as well as those made by his supervisor and friends, that his ability to work has been impacted due to his service-connected residuals of a left foot bunionectomy; on remand, the RO should also adjudicate whether this claim meets the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2011).  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).

With regard to the claim for service connection for a vision disorder, the Veteran's service treatment records show that he was treated for pterygium in November 1987.  The Veteran contends that he recently saw a VA eye doctor and his problems with pteryguim still exist.  However, there are no VA medical records associated with the claims file.  Hence, on remand, the RO/AMC should contact the Veteran and request that he identify the VA medical facility from which he receives medical treatment, to include his recent visit to a VA eye doctor as referenced by the Veteran in a September 30, 2009 letter.  See Dunn v. West, 11 Vet. App. 462   (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Thereafter, the RO/AMC must obtain all VA medical records identified by the Veteran.

With regard to the petition to reopen the claim for service connection for a left knee disorder, the Board notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits. A final Board decision in December 1996 denied the Veteran's claim of service connection for a left knee disorder on the basis that there was no evidence of a chronic left knee disorder in service, or that symptoms continued after service and there was no competent medical evidence of a nexus related the Veteran's current left knee disorder to service.  Service connection was also denied for a right foot disorder.  The Board maintained that no residuals of plantar warts of the right foot which were treated in service remained.  Rather, a November 2004 VA examination at that time revealed only a bunion deformity with hallux abducto-valgus of the right foot and pronation of the foot.  

A review of the record does not reveal adequate communication from the RO to the Veteran which might be recognized as Kent-compliant notice.  In this regard, in a November 2006 letter, the RO merely advised the Veteran that his previously denied claim for service connection for a left knee disorder and right foot disorder were denied because they were "not service connected."  However, he was not advised of the evidence and information necessary to substantiate each element of the underlying claim that were found insufficient in the prior final Board decision.  In accordance with Kent, corrective notice is necessary.

Furthermore, the Veteran and his representative have now raised a new (secondary service connection) theory of entitlement to this benefit sought; it is alleged that he has a left knee disorder and right foot disorder that are secondary to his service-connected residuals of a left foot bunionectomy.  He has not received notice of what is needed to substantiate such theory of entitlement (or of his/VA's respective responsibilities in evidentiary development of this theory of entitlement) and the RO has not addressed this theory of entitlement in the first instance.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send to the Veteran and his representative a letter informing the Veteran that he may provide additional information, and if necessary, authorization, to enable it to obtain any additional evidence (VA or non-VA) pertinent to the claims on appeal that is not currently of record.  The Veteran should be specifically requested to identify the VA facility where he was recently seen by a VA eye doctor, as noted in a September 2009 correspondence. 

The RO/AMC should also explain the type of evidence that is his ultimate responsibility to submit, to specifically include notice as to the evidence need to support his claims for service connection on a secondary basis under the provisions of 38 C.F.R. § 3.310  (revised effective in October 2006) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In addition, the letter must explain what type of evidence is needed to reopen the claim for service connection for a left knee disorder and right foot disorder (in light of the bases for the prior denial of service connection), as well as what is needed to establish the underlying claim for service connection.  The RO should specifically address the element(s) required to establish service connection that were found insufficient in the previous denial(s) of the claim, as required by Kent (cited to above).

2.  The RO/AMC should obtain all VA medical records as identified by the Veteran.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c)  regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

3.  After completion of the above, schedule the Veteran for a VA examination, by an appropriate examiner, to determine the extent and severity of his service-connected residuals of a left foot bunionectomy, and whether such disability has caused or aggravated the Veteran's DDD of the lower back, a right foot disorder and/or a left knee disorder.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner is requested to provide an assessment of the severity of the Veteran's service-connected residuals of a left foot bunionectomy, to include a description of all orthopedic and neurological manifestations directly attributable to the bunionectomy.  The examiner should also document the effects that the Veteran's service-connected disability has on his social and occupational functioning and the ordinary activities of daily life.

The examiner is also requested to opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran has DDD of the lower back, a right foot disorder, and/or a left knee disorder that is (i.) related to service and (ii.) whether such disorders (a) were caused, or (b) are aggravated by the Veteran's service-connected residuals of a left foot bunionectomy.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  The examiner must consider the Veteran's contentions, including the following:  the physical requirements (e.g., carrying a heavy back pack for long distances) of military service caused a back disorder; he experienced problems with both feet in service and the footwear he was required to wear caused a right foot disorder; and overcompensation for the service connected left foot bunionectomy caused a disability of the back, right foot, and left knee.  

A complete rationale must be given for all opinions and conclusions.  If a determination cannot be made without resort to speculation, that should be noted and explained. 

If additional examinations by appropriate VA examiners are warranted to address the questions posed above, the RO/AMC should schedule the examinations.  

4.  Schedule the Veteran for an appropriate VA examination in connection with the vision claim.  The entire claims file, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should determine whether the Veteran has an eye disorder, to include pterygium.  Based on a review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current eye disorder, to include pterygium that had its onset during, or is otherwise related to, his active military service.  The examiner must consider the Veteran's contentions.  All opinions should be set forth in detail and explained in the context of the record.  If the examiner is unable to provide the requested opinion without a resort to speculation, then he/she should explain why this is so.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal.  With regard to the claim for an increased rating for residuals of a left foot bunionectomy, the RO should consider all applicable diagnostic codes, discuss whether "staged" ratings are warranted pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), and specifically consider whether the criteria for a referral for assignment of a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) have been met. 

6.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


